Name: Decision of the EEA Joint Committee No 73/1999 of 28Ã May 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: marketing;  beverages and sugar;  international trade;  research and intellectual property
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(28)Decision of the EEA Joint Committee No 73/1999 of 28 May 1999 amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wine Official Journal L 284 , 09/11/2000 P. 0063 - 0064Decision of the EEA Joint CommitteeNo 73/1999of 28 May 1999amending Protocol 47 to the EEA Agreement, on the abolition of technical barriers to trade in wineTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Protocol 47 to the Agreement was amended by Decision No 26/1999 of the EEA Joint Committee of 26 February 1999(1).(2) Council Regulation (EC) No 1627/98 of 20 July 1998 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine(2), is to be incorporated into the Agreement.(3) Council Regulation (EC) No 1629/98 of 20 July 1998 amending Regulation (EEC) No 2332/92 as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community(3), is to be incorporated into the Agreement.(4) Commission Regulation (EC) No 2215/98 of 15 October 1998 amending Regulation (EC) No 881/98 laying down detailed rules for the protection of the additional traditional terms used to designate certain types of quality wine produced in specified regions (quality wine psr)(4), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 15 (Council Regulation (EEC) No 822/87) in Appendix 1 to Protocol 47 to the Agreement:"- 398 R 1627: Council Regulation (EC) No 1627/98 of 20 July 1998 (OJ L 210, 28.7.1998, p. 8)."Article 21. The following indent shall be added in point 19 (Council Regulation (EEC) No 4252/88) in Appendix 1 to Protocol 47 to the Agreement:"- 398 R 1629: Council Regulation (EC) No 1629/98 of 20 July 1998 (OJ L 210, 28.7.1998, p. 11)."2. The following indent shall be added in point 38 (Council Regulation (EEC) No 2332/92) in Appendix 1 to Protocol 47 to the Agreement:"- 398 R 1629: Council Regulation (EC) No 1629/98 of 20 July 1998 (OJ L 210, 28.7.1998, p. 11)."Article 3The following shall be added in point 42e (Commission Regulation (EC) No 881/98) in Appendix 1 to Protocol 47 to the Agreement:", as amended by:- 398 R 2215: Commission Regulation (EC) No 2215/98 of 15 October 1998 (OJ L 279, 16.10.1998, p. 4)."Article 4The texts of Regulation (EC) No 1627/98, Regulation (EC) No 1629/98 and Regulation (EC) No 2215/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 29 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 May 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 48, 22.6.2000, p. 53.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 210, 28.7.1998, p. 11.(4) OJ L 279, 16.10.1998, p. 4.